UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1809


DANIEL HUBERT ROSS,

                Plaintiff - Appellant,

          v.

MARYLAND STATE POLICE LICENSING DIVISION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:15-cv-01402-TDC)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Hubert Ross, Appellant Pro Se.     Mark Holdsworth Bowen,
Assistant Attorney General, Pikesville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel    Hubert    Ross    appeals   the   district      court’s     orders

granting Defendant’s motion to dismiss and denying Ross leave to

amend his complaint.            We have reviewed the record and find no

reversible     error.     Accordingly,      we   deny   leave   to    proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.         Ross v. Md. State Police Licensing Div.,

No. 8:15-cv-01402-TDC (D. Md. Mar. 23, 2016 & June 28, 2016).

We   dispense   with     oral    argument   because     the   facts   and   legal

contentions     are   adequately     presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        2